FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROMALDO GARCIA-GARCIA,                            No. 12-70179

               Petitioner,                        Agency No. A200-243-030

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Romaldo Garcia-Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing de novo questions of law, Cabantac v. Holder, 693 F.3d 825, 826

(9th Cir. 2012) (per curiam), we deny the petition for review.

      The agency correctly concluded that Garcia-Garcia was statutorily ineligible

for cancellation of removal due to his conviction for possession of a controlled

substance in violation of section 11377(a) of the California Health and Safety

Code, see Esquivel-Garcia v. Holder, 593 F.3d 1025, 1028 (9th Cir. 2010)

(observing that a conviction for a controlled-substance violation renders an alien

statutorily ineligible for cancellation of removal), because a modified categorical

analysis of the criminal complaint, read in conjunction with the transcript of his

plea hearing, establishes that Garcia-Garcia’s conviction relates to the federally

controlled substance of methamphetamine, see Cabantac, 693 F.3d at 826

(concluding that a petitioner had suffered a conviction for a controlled-substance

violation where judicially noticeable documents indicated that he had pled guilty to

possession of methamphetamine).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70179